                 Case 2:18-cv-01635-JCC Document 117 Filed 02/17/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    MICHAEL E. WITHEY and SHARON                        CASE NO. C18-1635-JCC
      MAEDA,
10
                                                          MINUTE ORDER
11                           Plaintiffs,
                 v.
12
      FEDERAL BUREAU OF INVESTIGATION
13    (FBI),
14                           Defendant.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint status report and stipulated
19   motion regarding further briefing (Dkt. No. 116.) The parties represent that they may be able to
20   narrow the issues in need of the Court’s resolution and request that the Court allow them
21   additional time to do so before setting a final briefing schedule. (Id.) Having reviewed the
22   motion and the relevant record and finding good cause, the Court hereby GRANTS the motion
23   and ORDERS the parties to file a status report or a proposed final briefing schedule on or before
24   March 5, 2021.
25          //
26          //

     MINUTE ORDER
     C18-1635-JCC
     PAGE - 1
           Case 2:18-cv-01635-JCC Document 117 Filed 02/17/21 Page 2 of 2




 1        DATED this 17th day of February 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-1635-JCC
     PAGE - 2
